 



Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of June 3, 2014, by and between Sequential Brands
Group, Inc., a Delaware corporation (the “Company”), and Gary Klein (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Executive possesses experience in the apparel industry and brand
licensing industry and has knowledge, experience and expertise concerning the
type of business and operations to be conducted by the Company; and

 

WHEREAS, the Company desires to employ the Executive as the Chief Financial
Officer of the Company, and the Executive desires to be so employed by the
Company, in each case, upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1. Engagement of Executive; Duties. During the Term (as hereinafter defined in
Section 3 below), the Executive shall have the title of Chief Financial Officer
of the Company reporting to the Company’s Chief Executive Officer. The Executive
will have such responsibilities, duties, and authority customarily associated
with the position of Chief Financial Officer. All financial areas of the Company
shall report to the Executive. In connection with his employment by the Company,
the Executive shall be based in the greater New York metropolitan area.

 

2. Time. The Executive will devote substantially all of his working hours to his
duties hereunder and towards the overall success of the business of the Company,
including but not limited to, financial reporting and oversight, execution and
implementation of financial business plans, developing and achieving budget
targets, managing corporate-level expenses, and overall financial leadership of
the Company, provided that nothing contained herein shall be deemed to restrict
the Executive from engaging in charitable, religious, civic or community
activities, or from serving on the boards of directors of non-profit
organizations and, with the consent of the Board (such consent not to be
unreasonably withheld, delayed or conditioned), other for-profit companies which
do not compete with the Company, provided that such activities do not materially
interfere with Executive’s duties and responsibilities under this Agreement.

 

3. Term. The Executive’s engagement shall commence on January 1, 2014 (the
“Effective Date”) and shall continue for three (3) years from the Effective Date
(the “Term”) unless otherwise terminated as provided herein. In the event that
the Executive remains an employee of the Company following expiration of the
Term and this Agreement is not extended, he shall be an employee “at will” and
shall not be (i) at any during or following such “at will” employment, entitled
to any of the benefits under this Agreement, or (ii) at any time following such
“at will employment”, subject to any of the restrictions (other than the
undertakings contained in Section 6 and the provisions of Section 10, in each
case, which shall survive any termination or non-renewal of this Agreement),
contained in this Agreement (including, but not limited to, the non-solicitation
provisions contained in Section 7).

 



1

 

 

4. Compensation.

 

(a) Base Salary. During the Term, Executive’s base salary will be at a rate of
not less than $250,000 per annum for the 2014 calendar year, $300,000 for the
2015 calendar year and $325,000 for the 2016 calendar year (the “Base Salary”).
Such Base Salary shall be paid in accordance with the Company’s payroll
practices and policies then in effect.

 

(b) Bonus. During the Term, the Executive shall be entitled to receive an annual
bonus opportunity for each fiscal year (the “Annual Bonus”) of up to 60% of Base
Salary. The Annual Bonus shall be based upon achievement of performance targets
established by the Compensation Committee of the Board (the “Compensation
Committee”) from time to time that will be the same as the performance targets
established for the Company’s Chief Executive Officer.

 

(c) Restricted Stock. Notwithstanding the provisions of any award agreement with
respect to any outstanding restricted stock award granted under the Company’s
2013 Stock Incentive Compensation Plan or under any other equity compensation
plan maintained by the Company, its predecessors or affiliates (the “Restricted
Stock”), upon a “Change in Control,” all unvested shares of Restricted Stock
will immediately vest. For purposes of the Restricted Stock, a Change in Control
shall mean any of the following:

 

(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 4(c)(1), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition by an
Excluded Person (as defined below) (ii) any acquisition directly from the
Company, (iii) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliate or (v) any acquisition by any corporation pursuant to a
transaction that complies with Sections 4(c)(2)(A) or 4(c)(2)(B) below;

 

(2) Consummation of (i) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any affiliate,
(ii) a sale or other disposition of all or substantially all of the assets of
the Company, or (iii) the acquisition of assets or stock of another entity by
the Company or any affiliate (each, a “Business Combination”), in each case
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be or (B) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
incumbent board at the time of the execution of the initial agreement or of the
action of the board providing for such Business Combination; or

 



2

 

 

(3) A complete liquidation or dissolution of the Company.

 

For purposes hereof, the “Excluded Persons” shall mean William Sweedler, Tengram
Capital Partners Gen2 Fund, L.P. and each of their respective Related Parties.
For purposes of hereof, “Related Party” shall mean with respect to any person or
entity, any other person or entity which (i) directly or indirectly, is
controlling, controlled by or under common control with such person or entity,
or (ii) directly or indirectly, is advised, managed, administered by such person
or entity or any person or entity described in the immediately preceding clause
(i). For purposes of this definition, “control” of a person or entity (including
the terms “controlled by” and “under common control with”) means the power,
directly or indirectly, to direct or cause the direction of the management or
policies of such person or entity, whether through ownership of voting
securities, the ability to exercise voting power, or by contract or otherwise.

 

(d) Benefits. Executive shall receive the employee and fringe benefits generally
made available to other executive officers of the Company from time to time,
including health and dental coverage. Executive shall also be added or
continued, as the case may be, as an insured under the Company’s officers and
directors insurance and all other polices which pertain to officers of the
Company.

 

(e) Reimbursement of Expenses. The Company shall pay to Executive the reasonable
expenses incurred by him in the performance of his duties hereunder, including,
without limitation, expenses related to cell phones, blackberrys and laptop
computers and such other expenses incurred in connection with business related
travel or entertainment in accordance with the Company’s policy, or, if such
expenses are paid directly by the Executive, the Company shall promptly
reimburse the Executive for such payments in accordance with the Company’s
policy, provided that the Executive properly accounts for such expenses in
accordance with the Company’s policy. In addition, the Executive shall receive a
transportation/travel reimbursement in the amount of $1500.00 per month during
the Term.

 

(f) Vacation. Executive shall be entitled to three weeks of paid vacation per
year. The Executive shall use his vacation in the calendar year in which it is
accrued.

 

5. Termination of Employment.

 

(a) General. The Executive’s employment under this Agreement may be terminated
prior to the expiration of the Term without any breach of this Agreement only on
the following circumstances:

 



3

 

 

(b) Death. The Executive’s employment under this Agreement shall terminate upon
his death.

 

(c) Disability. If the Executive suffers a Disability (as defined below in this
sub-section (2)), the Company may terminate the Executive’s employment under
this Agreement upon thirty (30) days prior written notice; provided that the
Executive has not returned to full time performance of his duties during such
thirty (30) day period. For purposes hereof, “Disability” shall mean the
Executive’s inability to perform his duties and responsibilities hereunder, with
or without reasonable accommodation, due to any physical or mental illness or
incapacity, which condition either (i) has continued for a period of 180 days
(including weekends and holidays) in any consecutive 365-day period, or (ii) is
projected by the Board in good faith after consulting with a doctor selected by
the Company and consented to by the Executive (or, in the event of the
Executive’s incapacity, his legal representative), such consent not to be
unreasonably withheld, that the condition is likely to continue for a period of
at least six (6) consecutive months from its commencement.

 

(d) Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason after the occurrence of any of the Good Reason events set forth
in the following sentence. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following events without the Executive’s prior
written consent:

 

(i) the failure by the Company to timely comply with its material obligations
and agreements contained in this Agreement;

 

(ii) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith) or the assignment to
Executive of duties materially inconsistent with his position as Chief Financial
Officer;

 

(iii) the loss of the title of Chief Financial Officer;

 

(iv) the involuntary re-location of the Executive to an office outside of the
New York, New York metropolitan area; or

 

(v) a change in the reporting structure so that the Executive reports to someone
other than the Chief Executive Officer;

 

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure and
if the Company does not cure to Executive’s reasonable satisfaction then
Executive terminates his employment within one hundred twenty (120) days
following the expiration of such cure period. For purposes of this Agreement,
upon any reduction or diminution in authorities, duties, responsibilities, etc.
the basis for determining whether such reduction or diminution was material
shall be deemed to be the greatest authorities, duties, responsibilities held by
Executive and not the authorities, duties, responsibilities held by Executive
immediately prior to the most recent diminution or reduction (e.g., if the
Company were to reduce Executive’s duties and then at a subsequent time were to
reduce his duties further, for purposes of determining whether the second event
constitutes a Good Reason event, his duties would be compared to those he held
prior to the initial reduction).

 



4

 



 

(e) Without Good Reason. The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least thirty (30) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (h) below)).

 

(f) Cause. The Company may terminate the Executive’s employment under this
Agreement for Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of the occurrence of any of the following as
determined by the Board:

 

(i) any gross negligence or the willful and continued failure by the Executive
to substantially perform his obligations under this Agreement (other than any
such failure resulting from the Executive’s incapacity due to a Disability);

 

(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony;

 

(iii) the Executive’s willfully engaging in misconduct (which shall include
theft, fraud, or embezzlement) in the performance of his duties for the Company
or violating any statutory or common law duty of loyalty to the Company;

 

(iv) the Executive’s trading of securities or willful disclosure of non-public
information in each case constituting a violation of insider trading laws which
is injurious to the Company, monetarily or otherwise;

 

(v) any chemical dependence of the Executive which materially and adversely
affects the performance of his duties and responsibilities to the Company or any
of its subsidiaries; provided, however, that the taking of prescribed
prescription medication shall not constitute a chemical dependence of the
Executive hereunder; or

 

(vi) a material breach by the Executive of this Agreement.

 

provided, however, that in each case (other than (ii), (iii) or (iv)), the
Company shall have provided the Executive with written notice within ninety (90)
days of the event(s) alleged to constitute Cause, the Executive has been
afforded at least thirty (30) days to cure same and has failed to cure the
event(s) within such 30 day period.

 

(g) Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

 

(h) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 



5

 

 

(i) Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(c) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(d) or 5(f) above, the date
specified in the Notice of Termination after the expiration of any applicable
cure periods, (d) if the Executive’s employment is terminated pursuant to
subsection 5(e) above, the date specified in the Notice of Termination which
shall be at least thirty (30) days after Notice of Termination is given, or such
earlier date as the Company shall determine, in its sole discretion, (e) if the
Executive’s employment is terminated pursuant to subsection 5(g), the date on
which a Notice of Termination is given and (f) if Executive is terminated upon
expiration of the Term, the date of the expiration of the Term.

 

(j) Compensation Upon Termination.

 

(i) Termination for Cause, without Good Reason or Expiration of Term. If the
Executive’s employment shall be terminated upon the expiration of the Term, by
the Company for Cause or by the Executive without Good Reason, the Executive
shall receive from the Company: (1) any earned but unpaid Base Salary through
the Date of Termination, paid in accordance with the Company’s standard payroll
practices; (2) reimbursement for any unreimbursed expenses properly incurred and
paid in accordance with Section 4(e) through the Date of Termination; (3)
payment for any accrued but unused vacation time in accordance with Company
policy; and (4) such benefits, and other payments, if any, as to which the
Executive (and his eligible dependents) may be entitled under, and in accordance
with the terms and conditions of, the employee benefit arrangements, plans and
programs of the Company as of the Date of Termination, other than any severance
pay plan ((1) though (4), (the “Amounts and Benefits”), and the Company shall
have no further obligation with respect to this Agreement other than as provided
in Section 8 of this Agreement. In addition, any portion of the Restricted Stock
Award or any other outstanding equity or incentive award that remains unvested
on the Date of Termination shall be forfeited as of the Date of Termination.

 

(ii) Termination without Cause or for Good Reason. If prior to the expiration of
the Term, the Executive resigns from his employment hereunder for Good Reason or
the Company terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or Disability), then the Company shall pay
or provide the Executive the Amounts and Benefits and the following:

 

(1) an amount equal to the Base Salary the Executive would have received had he
remained employed throughout the remainder of the Term, which shall be payable
in full in a lump sum cash payment to be made to the Executive on the date that
is thirty (30) days following the Date of Termination;

 



6

 

 

(2) any Annual Bonus earned but unpaid for a prior year (the “Prior Year
Bonus”), which shall be payable in full in a lump sum cash payment to be made to
the Executive on the date that is thirty (30) days following the Date of
Termination or the date such bonus would be paid if Executive had remained an
employee of the Company, if later;

 

(3) in the event such resignation or termination occurs following the Company’s
first fiscal quarter of any year, a pro-rata portion of the Executive’s Annual
Bonus for the fiscal year in which the Executive’s termination occurs based on
actual results for such year (determined by multiplying the amount of such
Annual Bonus which would be due for the full fiscal year by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365), paid in accordance with Section 4(b) (“Pro Rata Bonus”). The Pro Rata
Bonus shall be payable at the time the Annual Bonus would have been paid if
Executive’s employment had not terminated;

 

(4) subject to the Executive’s timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), the Company shall pay the cost of COBRA Continuation
Coverage for the Executive and his eligible dependents until the earliest of (a)
the Executive or his eligible dependents, as the case may be, ceasing to be
eligible under COBRA (or any COBRA-like benefits provided under applicable state
law) and (b) eighteen (18) months following the Date of Termination, (the
benefits provided under this sub-section (4), the “Medical Continuation
Benefits”); and

 

(5) any unvested portion of the Restricted Stock shall accelerate and become
fully vested on the Date of Termination and the shares covered by the Restricted
Stock Award shall be distributed to the Executive on the date that is thirty
(30) days following the Date of Termination (subject to any securities law
restrictions).

 

(iii) Termination upon Death. In the event of the Executive’s death, the Company
shall pay or provide to the Executive’s estate: (1) continued payment of the
Executive’s Base Salary for the remainder of the year in which the termination
for reason of death occurs, (2) the Amounts and Benefits, (3) the Prior Year
Bonus, and (4) the Pro Rata Bonus. In addition, the Restricted Stock Award shall
vest with respect to the portion of such award that was scheduled to vest in the
year in which the termination for reason of death occurs and such shares covered
by the Restricted Stock Award shall be distributed to the Executive within
thirty (30) days of the Date of Termination (subject to any securities law
restrictions). Any other unvested portion of the Restricted Stock Award will be
forfeited on the Date of Termination.

 

(iv) Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (1) the Amounts and Benefits, (2) the Prior Year
Bonus, (3) a Pro Rata Bonus and (4) the Medical Continuation Benefits. In
addition, the Restricted Stock Award shall vest with respect to the portion of
such award that was scheduled to vest in the year in which the termination for
reason of Disability occurs and such shares covered by the Restricted Stock
Award shall be distributed to the Executive within thirty (30) days of the Date
of Termination (subject to any securities law restrictions). Any other unvested
portion of the Restricted Stock Award will be forfeited on the Date of
Termination.

 

(v) Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event the Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(a), (b), (c) or (d) above, he shall be
entitled to no payments or benefits under any other of such sub-sections.

 

(vi) Release of Claims. Notwithstanding anything in this Agreement to the
contrary, as a condition of receiving any payment or benefits under Section
5(j)(ii) (other than the Amounts and Benefits), the Executive agrees to execute,
deliver and not revoke a general release and covenant not to sue in favor of the
Company and its subsidiaries and their respective affiliates in substantially
the form attached here to as Exhibit B (the “Release”), before the date that is
thirty (30) days following the Date of Termination. In the event the Release is
not executed and non-revocable prior to the date that is thirty (30) days
following the Date of Termination, all payments and benefits under Section
5(j)(ii) (other than the Amounts and Benefits) shall be forfeited.

 



7

 

 

(vii) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 5
be reduced by any compensation earned by Executive as the result of Executive’s
employment by another employer or business or by profits earned by Executive
from any other source at any time before and after the Executive’s date of
termination (other than as provided in Section 5(j)(ii)(4)).

 

6. Confidentiality.

 

(a) The Executive acknowledges that all customer lists and information, vendor
or supplier lists and information, inventions, trade secrets, software and
computer code (whether in object code or source code format), databases,
know-how or other non-public, confidential or proprietary knowledge, information
or data with respect to the products, prices, marketing, services, operations,
finances, business or affairs of the Company or its subsidiaries and affiliates
or with respect to confidential, proprietary or secret processes, methods,
inventions, services, research, techniques, customers (including, without
limitation, the identity of the customers of the Company or its subsidiaries and
affiliates and the specific nature of the services provided by the Company or
its subsidiaries and affiliates), employees (including, without limitation, the
matters subject to this Agreement) or plans of or with respect to the Company or
its subsidiaries and affiliates or the terms of this Agreement (all of the
foregoing collectively hereinafter referred to as, “Confidential Information”)
are property of the Company or its applicable subsidiaries or affiliates. The
Executive further acknowledges that the Company and its subsidiaries and
affiliates intend, and make reasonable good faith efforts, to protect the
Confidential Information from public disclosure. Therefore, the Executive agrees
that, except as (a) required by law or regulation or as legally compelled by
court order (provided that in such case, the Executive shall promptly notify the
Company of such order, shall cooperate with the Company in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such law, regulation or order) or (b) required in order to enforce his
rights under this Agreement or any other agreement with the Company and/or its
affiliates, during the Term and at all times thereafter, the Executive shall
not, directly or indirectly, divulge, transmit, publish, copy, distribute,
furnish or otherwise disclose or make accessible any Confidential Information,
or use any Confidential Information for the benefit of anyone other than the
Company and its subsidiaries and affiliates, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
general public by lawful means and other than as a result of the Executive’s
acts or omissions or such disclosure is necessary in the course of the
Executive’s proper performance of his duties under this Agreement.

 



8

 

 

 

(b) The Company and its subsidiaries and affiliates do not wish to incorporate
any unlicensed or unauthorized material into their products or services.
Therefore, the Executive agrees that he will not disclose to the Company, use in
the Company's business, or cause the Company to use, any information or material
which is a trade secret, or confidential or proprietary information, of any
third party, including, but not limited to, any former employer, competitor or
client, unless the Company has a right to receive and use such information or
material. The Executive will not incorporate into his work any material or
information which is subject to the copyrights of any third party unless the
Company has a written agreement with such third party or otherwise has the right
to receive and use such material or information.

 

7. Covenants.

 

(a) Nonsolicitation.

 

(i) Employees. The Executive shall not, while he is employed by the Company and
during the one- year period following his termination of employment for any
reason (the “Restricted Period”), directly or indirectly, (1) employ, cause to
be employed or hired, recruit, solicit for employment or otherwise contract for
the services of, any individual who was or is an employee of the Company or any
of its subsidiaries or affiliates; (2) otherwise induce or attempt to induce any
employee of the Company or any of its subsidiaries or affiliates to terminate
such individual’s employment with the Company or such subsidiary or affiliate,
or in any way interfere with the relationship between the Company or any such
subsidiary or affiliate and any such employee.

 

(ii) Customers. The Executive shall not, while he is employed by the Company and
during the Restricted Period, solicit, contact, call upon, communicate with, or
attempt to solicit, contact, call upon, communicate with any Protected Customer
(as hereinafter defined) to directly discourage such Protected Customer from
doing business with the Company or any of its subsidiaries or affiliates. For
purposes of this Section 7, “Protected Customer” means any individual or entity
to whom the Company or any subsidiary or affiliate thereof has sold products or
services or solicited to sell products or services during the final twelve (12)
months of Executive’s employment by the Company.

 



9

 

 

(b) Company IP; Work Product.

 

(i) “Intellectual Property” means all intellectual property and industrial
property recognized by applicable requirements of law and all physical or
tangible embodiments thereof, including all of the following, whether domestic
or foreign: (1) patents and patent applications, patent disclosures and
inventions (whether or not patentable), as well as any reissues, continuations,
continuations in part, divisions, revisions, renewals, extensions or
reexaminations thereof; (2) registered and unregistered trademarks, service
marks, trade names, trade dress, logos, slogans and corporate names, and other
indicia of origin, pending trademark and service mark registration applications,
and intent-to-use registrations or similar reservations of marks; (3) registered
and unregistered copyrights and mask works, and applications for registration of
either; (4) Internet domain names, applications and reservations therefor,
uniform resource locators and the corresponding Internet websites (including any
content and other materials accessible and/or displayed thereon); (5)
Confidential Information; and (6) intellectual property and proprietary
information not otherwise listed in (1) through (6) above, including unpatented
inventions, invention disclosures, rights of publicity, rights of privacy, moral
and economic rights of authors and inventors (however denominated), methods,
artistic works, works of authorship, industrial and other designs, methods,
processes, technology, patterns, techniques, data, plant variety rights and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (7) any goodwill associated with any of the foregoing, damages
and payments for past or future infringements and misappropriations thereof, and
all rights to sue for past, present and future infringements or
misappropriations thereof.

 

(ii) Work Product. The Executive agrees to promptly disclose to the Company any
and all work product, including Intellectual Property relating to the business
of the Company and any of its affiliates, that is created, developed, acquired,
authored, modified, composed, invented, discovered, performed, reduced to
practice, perfected, or learned by the Executive (either solely or jointly with
others) directly relating to the Company’s and its affiliates’ business or
within the scope of Executive’s employment during the Term (collectively, “Work
Product,” and together with such Intellectual Property as may be owned, used,
held for use, or acquired by the Company and its affiliates, the “Company IP”).
The Company IP, including the Work Product, is and shall be the sole and
exclusive property of the Company and its affiliates, as applicable. All Work
Product that is copyrightable subject matter shall be considered a “work made
for hire” to the extent permitted under applicable copyright law (including
within the meaning of Title 17 of the United States Code) and will be considered
the sole property of the Company. To the extent such Work Product is not
considered a “work made for hire,” Executive hereby grants, transfers, assigns,
conveys and relinquishes, without any requirement of further consideration, all
right, title, and interest to the Work Product (whether now or hereafter
existing, including all associated goodwill, damages and payments for past or
future infringements and misappropriations thereof and rights to sue for past
and future infringements and misappropriates thereof) to the Company in
perpetuity or for the longest period permitted under applicable law. The
Executive agrees, at the Company’s expense, to execute any documents requested
by the Company or any of its affiliates at any time to give full and proper
effect to such assignment. The Executive acknowledges and agrees that the
Company is and will be the sole and absolute owner of all Intellectual Property,
including all Company IP. The Executive will cooperate with the Company and any
of its affiliates, at no additional cost to such parties (whether during or
after the Term), in the confirmation, registration, protection and enforcement
of the rights and property of the Company and its affiliates in such
intellectual property, materials and assets, including, without limitation, the
Company IP. The Executive hereby waives any so-called “moral rights of authors”
in connection with the Work Product and acknowledges and agrees that the Company
may use, exploit, distribute, reproduce, advertise, promote, publicize, alter,
modify or edit the Work Product or combine the Work Product with other works
including other Company IP, at the Company’s sole discretion, in any format or
medium hereafter devised. The Executive further waives any and all rights to
seek or obtain any injunctive or equitable relief in connection with the Work
Product. Notwithstanding the above, the Executive shall have the right, subject
to Section 6 hereof, to author or collaborate on one or more books or other
similar works (in whatever form, including written, electronic or otherwise) on
any topic(s) whatsoever (including discussion of his experiences as an employee
of the Company) (each, a “Book”), and any such Book shall not be deemed Work
Product or Company IP, and the Company shall have no claim to any rights, title
or interest in any such Book.

 



10

 

  

(c) Company Property. All Confidential Information, Company IP, files, records,
correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by the
Executive or otherwise coming into his possession or control in the course of
the performance of his services under this Agreement, shall be the exclusive
property of the Company and shall be delivered to the Company, and not retained
by the Executive (including, without limitation, any copies thereof), promptly
upon request by the Company and, in any event, promptly upon termination of
Executive’s employment hereunder. Upon termination of Executive’s employment
hereunder, the Executive shall have no rights to and shall make no further use
of any Company IP, including Work Product. The Executive acknowledges and agrees
that he has no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages),
and that the Executive’s activity and any files or messages on or using any of
those systems may be monitored at any time without notice. Nothing in this
Section 7 shall require the Executive to return to the Company any computers or
telecommunication equipment or tangible property which he owns, including, but
not limited to, personal computers, phones and tablet devices; provided,
however, that Executive shall identify each such device or item to the Company
prior to termination of employment and afford the Company a reasonable
opportunity to remove from all such devices or items any confidential or
proprietary information of the Company stored or programmed thereon.

 

(d) Enforcement. The Executive acknowledges that a breach of his covenants and
agreements contained in Sections 6 and 7 would cause irreparable damage to the
Company and its subsidiaries and affiliates, the exact amount of which would be
difficult to ascertain, and that the remedies at law for any such breach or
threatened breach would be inadequate. Accordingly, the Executive agrees that if
he breaches or threatens to breach any of the covenants or agreements contained
in Sections 6 and 7, in addition to any other remedy which may be available at
law or in equity, the Company and its subsidiaries and affiliates shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction for specific performance and injunctive and other equitable relief
to prevent the breach or any threatened breach thereof without bond or other
security or a showing of irreparable harm or lack of an adequate remedy at law.
Additionally, upon a material breach by Executive of Section 6 or Section 7, the
unvested Restricted Stock (and any other stock-based awards held by the
Executive) shall be automatically canceled and forfeited without any further
action. The Company and the Executive further acknowledge that the time, scope,
geographic area and other provisions of Sections 6 and 7 have been specifically
negotiated by sophisticated commercial parties and agree that they consider the
restrictions and covenants contained in Sections 6 and 7 to be reasonable and
necessary for the protection of the interests of the Company and its
subsidiaries and affiliates, but if any such restriction or covenant shall be
held by any court of competent jurisdiction to be void but would be valid if
deleted in part or reduced in application, such restriction or covenant shall
apply in such jurisdiction with such deletion or modification as may be
necessary to make it valid and enforceable. The Executive acknowledges and
agrees that the restrictions and covenants contained in Sections 6 and 7 shall
be construed for all purposes to be separate and independent from any other
covenant, whether in this Agreement or otherwise, and shall each be capable of
being reduced in application or severed without prejudice to the other
restrictions and covenants or to the remaining provisions of this Agreement. The
existence of any claim or cause of action by the Executive against the Company
or any of its subsidiaries and affiliates, whether predicated upon this
Agreement or otherwise, shall not excuse the Executive’s breach of any covenant,
agreement or obligation contained in Section 6 or Section 7 and shall not
constitute a defense to the enforcement by the Company or any of its
subsidiaries of such covenant, agreement or obligation; provided, however, that
if upon termination of this Agreement by the Company without “Cause” or by
Executive for “Good Reason”, the Company defaults on any obligation to pay
Executive any amount due and owing Executive under Section 5(j)(ii)(1), then,
until such time that the Company has paid such amounts to Executive, Executive
shall not be required to comply with the undertakings set forth in Section 7(a).

 



11

 



 

8. Indemnification. The Company shall indemnify the Executive for actions taken
by the Executive as an officer or director of the Company pursuant to the
fullest extent permitted by law; provided, however, that the Company shall not
indemnify the Executive for any losses incurred by the Executive as a result of
or in connection with (a) acts or omissions described in Section 5(f), or (b) a
cause of action by Executive against the Company or its affiliates or their
respective directors, officers, agents, representatives or employees. If the
Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
shall give the Company prompt written notice thereof. The Company shall be
entitled to assume the defense of any such proceeding, and the Executive shall
cooperate with such defense.

 

9. Section 409A of the Code.

 

(a) It is intended that the provisions of this Agreement comply with Section
409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. Notwithstanding the foregoing, the Company shall
have no liability with regard to any failure to comply with Code Section 409A so
long as it has acted in good faith with regard to compliance therewith.

 



12

 



 

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. Any provision of this Agreement to the contrary
notwithstanding, if at the time of the Executive’s Separation from Service, the
Company determines that the Executive is a “Specified Employee,” within the
meaning of Code Section 409A, based on an identification date of December 31,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service, and (ii) the
date of the Executive’s death (the “Delay Period”). Within five days of the end
of the Delay Period, all payments and benefits delayed pursuant to this Section
10(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Code Section 409A.

 



13

 

 

10. Miscellaneous.

 

(a) This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 

(b) Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(c) The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d) This Agreement represents the entire understanding of the Executive and the
Company with respect to the employment of the Executive by the Company and
contain all of the covenants and agreements between the parties with respect to
such employment. Any modification or termination of this Agreement will be
effective only if it is in writing signed by the party to be charged.

 

(e) This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

(f) All amounts payable hereunder shall be subject to the withholding of all
applicable taxes and deductions required by any applicable law.

 

11. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 



14

 

 





To the Company:

 

Sequential Brands Group, Inc.

1065 Avenue of Americas

New York, NY 10018

Attention: Yehuda Shmidman

 

With a copy to:

 

Sequential Brands Group, Inc.

c/o Tengram Capital Management, LLC

15 Riverside Avenue

Westport, CT 06880

Attention: Andrew R. Tarshis

  

To the Executive:

 

[signature pages follows]


 



15

 

 



IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
3rd day of June, 2014.

 



SEQUENTIAL BRANDS GROUP, INC.

 



By: /s/ William Sweedler   William Sweedler   Chairman

 



EXECUTIVE

 



By:   /s/ Gary Klein   Gary Klein   CFO

 





16

